DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III claims 9-17 in the reply filed on 23 June 2021 is acknowledged.  The traversal is on the ground(s) that the application has unity of invention per 37 C.F.R. 1.475 (b) because their claims are drawn only to the following combination of categories “(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product.” In this case, they argue that all claims are directed toward a fallback valve or method of using a fallback valve. This is not found persuasive because though group III claims 9-17 is directed toward a fallback prevention valve, claims 1-8 are directed to “an ESP fallback prevention system,” which is a different product. Since the claims are directed toward different products the above cited rule does not apply, and there is no unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 1-8, 18-24 directed to an invention non-elected with traverse in the reply filed on 23 June 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Independent claims 1, 18, and 24 are not in a condition for allowance in view of Dillon (US 6289990). Dillon discloses the claimed electric submersible pump fallback prevention system (figs 1-4, valve cage 44, col 2, lines 10-52 and claim 18).


Allowable Subject Matter
Claims 9-17 are allowed.

The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “one impeller secured to the independent shaft such that the shaft and the at least 15one impeller rotate together … the rotatable disc rotatable with the independent shaft between.” These limitations describe a fall back prevention valve operated by fluid flow causing rotation of an impeller which in turn rotates the fall back prevention valve, this feature makes the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isenhour (US 2014/0014866) discloses a rotary valve powered by a turbine (par 0024) in order to make pressure pulses, however it does not disclose a closed position as claimed. Rogers (US 2013/0277119) discloses a rotary valve in a well system but without propeller propulsion.
This application is in condition for allowance except for the following formal matters: 
Cancel the noted claims or take other appropriate action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746